NOTICE OF ALLOWABILITY
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment to the claims, filed on March 9, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on March 9, 2022 in response to the non-final rejection mailed on November 9, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Lisa A. Haile on May 13, 2022.
Please replace the claim set filed on March 9, 2022 with the following re-written claims. 

1.	(Currently Amended)  A Vibrio natriegens organism comprising: 
a recombinant nucleic acid comprising a nucleotide sequence encoding a T7 RNA polymerase and a recombinant regulatory element 5’ to the nucleotideexpression
wherein the recombinant nucleic acid 5’ to the nucleotide sequence encoding the T7 RNA polymerase; and 
wherein the ribosome binding site comprises the nucleotide sequence of SEQ ID NO: 8, or the nucleotide sequence of SEQ ID NO: 8, except for 1, 2, or 3 nucleotide substitution modification(s) and wherein the ribosome binding site regulates translation of the T7 RNA polymerase.   

2.	(Previously Presented)  The organism of claim 1, further comprising a heterologous nucleic acid sequence wherein expression of the heterologous nucleic acid sequence is regulated by the T7 RNA polymerase.

3.	(Currently Amended)  The organism of claim 1, wherein the recombinant regulatory element comprises

4.	(Currently Amended)  The organism of claim 3, wherein the inducible promoter, the ribosome binding site, and the nucleic acid encoding the T7 RNA polymerase are integrated into of the organism. 

5.	(Original)  The organism of claim 3, wherein the inducible promoter is induced by arabinose. 

6.	(Original)  The organism of claim 3, wherein the inducible promoter is inducible with IPTG.

7.	(Currently Amended)  The organism of claim 6, further comprising a

8-9.	(Canceled)

10.	(Original)  The organism of claim 2, wherein the heterologous nucleic acid sequence encodes a heterologous protein, and further encodes a signal sequence for secretion of the heterologous protein. 

11.	(Currently Amended)  The organism of claim 1, further comprising a deletion of at least one gene encoding an extracellular nuclease.

12.	(Currently Amended)  The organism of claim 11, 

13.	(Original)  The organism of claim 1, having a doubling time of less than 15 minutes. 

14.	(Previously Presented)  The organism of claim 2, wherein the heterologous nucleic acid sequence is at least 10 kb in size.

15.	(Currently Amended)  A method of producing a biomolecule comprising: 
a) contacting the[[a]] Vibrio natriegens organism of claim 1[[,]] with a vector comprising a heterologous nucleic acid encoding the biomolecule; 
b) growing the Vibrio natriegens organism in a growth-conducive medium wherein the heterologous nucleic acid is expressed, thereby producing the biomolecule; and 
c) isolating the biomolecule.

16.	(Currently Amended)  The[[A]] method of claim 15, wherein the vector comprises the nucleotide sequence of SEQ ID NO: 1, or a nucleotide sequence having 90% or greater sequence identity thereto, wherein the vector is capable of supporting its replication in the Vibrio natriegens organism to produce the biomolecule




17.	(Currently Amended)  The method of claim 16, wherein the heterologous nucleic acid is at least 10 kb in size.

18.	(Currently Amended)  The method of claim 17, wherein the vector further comprises an inducible promoter operably linked to the heterologous nucleic acid encoding the biomolecule.

19.	(Currently Amended)  The method of claim 16, wherein into the Vibrio natriegens organism by conjugation, chemical competence, natural competence, or electroporation.

20.	(Original)  The method of claim 18, wherein the biomolecule is a protein or peptide.

21.	(Canceled)

Claim Objections
The objections to claims 2, 3, and 14 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-5 and 8-14 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1-5, 8, 9, and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. (Nat. Methods 13:849-851, August 2016; cited on Form PTO-892; hereafter “Weinstock”) is withdrawn in view of the examiner’s amendment to 1 to recite “wherein the ribosome binding site comprises the nucleotide sequence of SEQ ID NO: 8, or the nucleotide sequence of SEQ ID NO: 8, except for 1, 2, or 3 nucleotide substitution modification(s)”. Weinstock does not disclose a ribosome binding site comprising the nucleotide sequence of SEQ ID NO: 8, or the nucleotide sequence of SEQ ID NO: 8, except for 1, 2, or 3 nucleotide substitution modification(s). 

The rejection of claims 1-3, 8, 9, 13, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Borgeaud et al. (PLoS One 8:e53952, 2013, 10 pages; cited on Form PTO-892 mailed on November 9, 2021; hereafter “Borgeaud”) as evidenced by Barer, M. R. (Medical Microbiology (Eighteenth Edition), New York, 2012, pp. 39-53; cited on Form PTO-892 mailed on November 9, 2021; hereafter “Barer”) is withdrawn in view of the applicant’s amendment to claim 1 to recite “Vibrio natriegens”. Borgeaud discloses a Vibrio cholerae organism. 

Claim Rejections - 35 USC § 103
The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Weinstock (supra) is withdrawn in view of the examiner’s amendment to 1 to recite “wherein the ribosome binding site comprises the nucleotide sequence of SEQ ID NO: 8, or the nucleotide sequence of SEQ ID NO: 8, except for 1, 2, or 3 nucleotide substitution modification(s)”. Weinstock does not teach or suggest a ribosome binding site comprising the nucleotide sequence of SEQ ID NO: 8, or the nucleotide sequence of SEQ ID NO: 8, except for 1, 2, or 3 nucleotide substitution modification(s). 

The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Borgeaud (supra) in view of Heidelberg et al. (Nature 406:477-484, 2000; cited on Form PTO-892 mailed on November 9, 2021; hereafter “Heidelberg”) is withdrawn in view of the applicant’s amendment to claim 1 to recite “Vibrio natriegens”. The combination of Borgeaud and Heidelberg does not teach or suggest a Vibrio natriegens organism. 

The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Borgeaud (supra) is withdrawn in view of the applicant’s amendment to claim 1 to recite “Vibrio natriegens”. Borgeaud discloses a Vibrio cholerae organism and does not teach or suggest a Vibrio natriegens organism.

The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Borgeaud (supra) in view of Hirst et al. (Proc. Natl. Acad. Sci. 81:7752-7756, 1984; cited on Form PTO-892 mailed on November 9, 2021; hereafter “Hirst”) is withdrawn in view of the applicant’s amendment to claim 1 to recite “Vibrio natriegens”. The combination of Borgeaud and Hirst does not teach or suggest a Vibrio natriegens organism.

The rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Borgeaud (supra) in view of Blokesch et al. (J. Bacteriol. 190:7232-7240, 2008; cited on Form PTO-892 mailed on November 9, 2021; hereafter “Blokesch”) is withdrawn in view of the applicant’s amendment to claim 1 to recite “Vibrio natriegens”. The combination of Borgeaud and Blokesch does not teach or suggest a Vibrio natriegens organism.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on July 6, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As amended, claim 1 is drawn to a Vibrio natriegens organism comprising: 
a recombinant nucleic acid comprising a nucleotide sequence encoding a T7 RNA polymerase and a recombinant regulatory element 5’ to the nucleotide sequence encoding the T7 RNA polymerase that regulates expression of the T7 RNA polymerase; 
wherein the recombinant nucleic acid 
wherein the ribosome binding site comprises the nucleotide sequence of SEQ ID NO: 8, or the nucleotide sequence of SEQ ID NO: 8, except for 1, 2, or 3 nucleotide substitution modification(s) and wherein the ribosome binding site regulates translation of the T7 RNA polymerase. 
The weak ribosome binding site (RBS) of SEQ ID NO: 8 was known in the prior art before the effective filing date. For example, the reference of Lou et al. (US 2013/0005590 A1; cited on Form PTO-892) discloses scaffold N249 (Figure 17), which comprises a weak RBS sequence that is identical to SEQ ID NO: 8 of this application. However, the prior art of record fails to provide a teaching, suggestion, or motivation and/or a reasonable expectation of success to use the weak RBS of Lou et al. or the weak RBS of Lou et al. except for 1, 2, or 3 nucleotide substitution modification(s) to regulate translation of T7 RNA polymerase in a Vibrio natriegens organism. As such, the Vibrio natriegens organism of claims 1-7 and 10-14 and the method of claims 15-20 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656